PER CURIAM.
Each of these cases involves the validity of a release signed by a seaman, and in each the trial judge, by the application of proper standards, Garrett v. Moore-McCormack Co., 1942, 317 U.S. 239, 63 S.Ct. 246, 87 L.Ed. 239, appraised the proofs before him .and found as a fact that the release was voluntarily executed by the seaman, with full knowledge of his rights, and for a reasonable consideration. These findings are amply supported by the record in each case, and we shall not disturb them.
Affirmed.